Citation Nr: 1622455	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), on an extraschedular basis, for the period on appeal prior to February 26, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified during a Board hearing in Montgomery, Alabama before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In April 2012, the Board remanded the Veteran's TDIU claim with further development instructions, including obtaining records of an October 2011 VA examination.  Subsequently, in November 2013 the Board granted a schedular TDIU effective February 26, 2010, and remanded for referral to the Director of VA's Compensation and Pension Service ("Director") for consideration of a TDIU on an extraschedular basis.  On remand, the claim was referred to the Director, who denied the claim in April 2014.  

The Board is therefore satisfied that the instructions in its remands of April 2012 and November 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the period on appeal prior to February 26, 2010, the Veteran's service-connected disabilities rendered him unemployable or unable to secure and follow a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for an extraschedular TDIU, for the period on appeal prior to February 26, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims TDIU on an extraschedular basis for the period on appeal prior to February 26, 2010.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.   A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the Veteran is unemployable by reason of his service-connected  disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for  consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities; employment history, educational and vocational attainment; and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Prior to February 26, 2010, service connection was in effect for the following disabilities:  (i) asthma rated at 30 percent; (ii) a right shoulder disability rated at 10 percent; (iii) a low back disability rated at 10 percent; (iv) tinnitus rated at 10 percent; (v) hypertension rated at 10 percent; (vi) major depressive disorder rated at 10 percent; (vii) a left knee disability noncompensably rated; (viii) left foot pes planus noncompensably rated; (ix) right foot pes planus noncompensably rated; (x) gout of the right big toe noncompensably rated; and, (xi) bilateral hearing loss noncompnesably rated.  Additionally, for the period from February 9, 2010, to February 26, 2010, the Veteran was in receipt of a 10 percent rating for radiculopathy of the right lower extremity.  The combined disability rating for the service-connected disabilities for the full period was 60 percent.  Accordingly, for the period on appeal prior to February 26, 2010, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

In November 2013 the Board remanded the issue for referral to the Director for consideration of TDIU on an extraschedular basis.  The Board explained that an October 2007 disability award determination by the Social Security Administration (SSA) showed that the Veteran was awarded SSA benefits from September 23, 2005, based at least in part on service-connected disabilities.  Specifically, the determination found the Veteran to be affected by the following severe impairments:  major depressive disorder, herniated nucleus pulposus of the lumbar spine, hypertension, arthritis, and obesity.  With the exception of obesity, these are service-connected disabilities.  SSA determined that these disabilities limited the Veteran from engaging in sustained work activity at any exertional level.  Furthermore, in its disability determination and transmittal form, SSA indicated that the Veteran's primary diagnosis was a back disorder and his secondary diagnosis was an affective or mood disorder.

After the Board's remand, the Director issued an April 2014 determination that an 
extraschedular TDIU was not warranted.  The Director relied, a least in part, on the 
report of the February 26, 2010, VA examination to justify denial of a TDIU, 
despite the fact that the Board had already awarded the Veteran a schedular TDIU 
effective that exact date.  The determination made reference to the Veteran's SSA 
disability determination, but made no attempt to articulate why VA's determination 
should differ from that of SSA.  Furthermore, no specific reference was made to the 
letters of the Veteran's private physicians which were in part the basis of the award 
of his schedular TDIU. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unemployable or unable to secure and follow a substantially gainful occupation period prior to February 26, 2010.  While the Board recognizes that the VA examiner opined on February 26, 2010, that the Veteran was capable of sedentary work, the evidence of record weighs against this opinion before it was issued just as it does after it was issued.  The SSA determination that Veteran was unemployable due to service-connected disabilities since September 2005 is highly probative, as is the opinions of his private physicians.  Furthermore, the evidence is clear that the Veteran, who worked until that time as a mechanic, has not worked since.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unemployable or unable to secure and follow a substantially gainful occupation prior to February 26, 2010.  An extraschedular TDIU prior to that date is therefore granted.

Because the Veteran's claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.






						[CONTINUED ON THE NEXT PAGE]
ORDER

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), on an extraschedular basis, for the period on appeal prior to February 26, 2010, is granted, subject to the laws and regulations governing the payment of VA benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


